DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14,18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2019/0143476) in view of Otsuji (2021/0280410).
In reference to claim 1, Wu et al. teaches a method of temperature control for a chemical mechanical polishing system comprising while a component in the polishing system is spaced away from a polishing pad, 14, of the polishing system, raising the temperature of the component to an elevated temperature and moving the component into contact with the polishing pad, (pp0039).
In reference to claims 2-4, Wu et al. teaches measuring a temperature of the component and halting the heating when the component reaches a target temperature, measuring a temperature of the polishing pad, and calculating the target temperature based on the measured temperature, setting a timer and halting the heating at the expiration of the timer, (pp 0047-0059).
In reference to claim 13, wherein the component comprises a carrier head, 36, or a substrate to be polished. 
In reference to claim 18, Wu et al. teaches a platen, 12, to support a polishing pad, 14. (pp 0026).

Wu et al. teaches all the limitations of the claims except for directing a gas that includes steam from an orifice onto the component to raise a temperature and before the component returns to an ambient temperature, moving the component into contact with the polishing pad, wherein the temperature of the component is approximately equal to a temperature of the polishing pad when the component is placed into contact with the polishing pad, wherein the elevated temperature is greater than the temperature of the polishing pad, wherein the gas has a temperature of 70-100 °C, wherein the steam comprises dry steam, positioning the component in a treatment station spaced from the polishing pad and directing steam onto the component at the treatment station, rotating the component in the treatment station as steam is directed onto the component, vertically moving the component in the treatment station as steam is directed onto the component, wherein the steam is directed onto the component at a substrate transfer station, a boiler, an actuator to move the component from the 
Otsuji teaches directing a gas that includes steam from an orifice onto the component to raise a temperature, (pp 0113), wherein the gas consists of steam, (pp 0113), positioning the component in a treatment station, 2B,  spaced from the polishing pad and directing steam onto the component at the treatment station, (pp 0105), rotating the component, (via 57), in the treatment station as steam is directed onto the component, (pp 0109), vertically moving the component, (via 36),  in the treatment station as steam is directed onto the component, (pp 0108), wherein the steam is directed onto the component at a substrate transfer station, 2B, an actuator, H1, to move the component from the treatment station into contact with the polishing pad, (pp 0125) and  a controller, (pp 0148).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Wu et al. with the method of directing a gas that includes steam onto the component in order to raise the temperature, as taught by Otsuji, as an alternate means for heating the component.  It would have been further obvious to provide the invention of Wu with the treatment station as a place to provide the steam, as taught by Otsuji, in order to more efficiently control the heating process during the in-situ temperature control method, and thus provide for the heating of the component to be performed away from the polishing pad.  It would have been further 
It would have been further obvious to provide the tool with the temperature of the component is approximately equal to a temperature of the polishing pad when the component is placed into contact with the polishing pad. wherein the elevated temperature is greater than the temperature of the polishing pad, wherein the gas has a temperature of 70-100 °C, wherein the steam comprises dry steam, since it has been held that where the general conditions of the claims are disclosed in the prior art discovering the optimum or workable ranges merely involves routine skill in the art. 
It would have been further obvious to provide the tool with a boiler, since Otsuji is silent as to what is used to generate the steam.


Allowable Subject Matter
Claims 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ingle et al. (2006/0030165), Lorimer (6,460,552) and Fukuoka et al. (7,797855) were cited to show other examples of CMP systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        February 12, 2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723